Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.
 
Election/Restrictions
Applicant’s election of Claims 1, 2, 4-9, 13, 14, and 19 in the reply filed on November 10, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 3, 10-12, 15-18, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 10, 2020.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6-7, 13-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Uhlenbrock et al. (US 6,127,192; Uhlenbrock)
Re Claims 1: Uhlenbrock discloses a method for forming a layer by vaporizing a precursor composition. col.1, ll. 60-67.  The solvents usable in the precursor composition include lactones. col.4, ll. 8-20. Uhlenbrock notes the desire of utilizing aprotic solvents due to the sensitivity of certain precursors. col.4, ll. 20-26.  The composition is vaporized in a carrier gas, col.4, ll. 35-39, or alternative with a reaction gas which causes reactions of the vaporized material. Id. A film is formed on a substrate as the precursor compound reacts to forms the layer (the term precursor denotes a reaction occurred to form the final desired compound). col.4, ll. 53-60; see also Examples 1-4.  

Re Claim 4, 14, 19: The composition comprises an organo metal halide, which is a complex. See Formula I below.

    PNG
    media_image1.png
    918
    594
    media_image1.png
    Greyscale

Re Claim 6: Uhlenbrock deposits the film with low temperature CVD in the range of 200-400C. col.4, ll. 1-8. 

Re Claims 7: Uhlenbrock deposits the film on a glass substrate. col.8, ll. 8-15. 

Re Claim, 13: Uhlenbrock discloses the use of polyamine solvents, as well as mixtures of solvents.  col.4, ll. 8-26.

Claims 1, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Dattilo (6,291,018, Dattilo)
Dattilo discloses the method of forming an organic coating on a base, Title; Abs., comprising preparing a solution of solvent, col.5, ll. 12-33, and thermosettable film forming materials. col.4, ll. 12-28. The method comprises atomizing the compositions which are carried onto the base. col.3, ll. 63-67; col. 7, ll. 40-50. After application of the composition to the base, the substrate is cured by heating (i.e. reaction of the droplets on the base). col.10, ll. 55-64. Dattilo selected the solvent from several types of acetates that fall within Chemical Formula (I). See col.5, ll. 22-33.

Re Claim 6: The curing is done at temperatures in the range of 120 to 150C. col.10, ll. 36-64

Re Claim 13: Dattilo utilizes alkanolamines in the basecoat composition. col. 5, ll. 32-33.


Claim Rejections - 35 USC § 103

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uhlenbrock et al. (US 6,127,192; Uhlenbrock) in view of Barrow et al. (US 4,894,116)
Re Claims 8: Uhlenbrock discloses depositing the layer on a semiconductor substrate or assembly to form a metal oxide layer. col.8, ll. 7-24. The deposition can be on the substrate itself or on a layer of the substrate assembly. Id. 
Uhlenbrock does not explicitly disclose the deposition happening on a base comprising a tin-doped indium oxide layer. However, Barrow discloses deposition of metal oxides above tin-doped indium oxide layers. col.4, ll.55-65.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Uhlenbrock and form a metal oxide layer over a tin-doped indium oxide layer because the method of Uhlenbrock is suitable for semiconductor assemblies and Barrow discloses the structure and layers of such a substrate.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uhlenbrock et al. (Uhlenbrock) in view of Beach et al. (US 5,416,042; Beach)
Uhlenbrock discloses the method as shown above. Uhlenbrock discloses that the method of the invention is suitable to form films on semiconductor substrate such as memory devices by forming dielectic layers on electrode layers. col.2, ll. 57-67.
Beach is in the field of fabricating memory devices. Title, Abs. Beach form DRAM by depositing a layer of titania (10) , followed by deposition of an electrode(14) and deposition of a dielectric layer (16). col.2, ll. 49-68. 

    PNG
    media_image2.png
    101
    491
    media_image2.png
    Greyscale

	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Uhlenbrock and apply the dielectric layer over a titania layer. Uhlenbrock discloses the method is suitable to form memory device, and Beach discloses the structure of such memory devices. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Dattilo (6,291,018, Dattilo) in view of Imanaka et al. (US 2013/0089731; Imanaka)
	Dattilo discloses the method as shown above. Dattilo discloses that the basecoat can comprise additives including UV absorbers, rheology control agents and surfactants. Dattilo utilize acrylic and polyurethane polymers. col.4. ll.29-67. Dattilo does not discloses the use of an ammonium compound.
However, Imanaka discloses similar coating compositions. Title, Abs. Imanaka utilizes acrylic and polyurethane resins, [0039], similarly to Dattilo. Imanaka discloses the use of rheology control agents in the composition (i.e. thickeners), [0117], which alter the viscosity. [0118].  Suitable thickeners include ammonium caseinate. Id. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Dattilo and utilize a suitable rheology control agent in the composition. Imanaka discloses suitable rheology control agents which are suitable to enhance the viscosity of the composition. Dattilo discloses the desire of using the rheology control agents.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive.
Applicant’s amendment overcame the Lewis rejection. A new rejection is presented over Dattilo/Imanaka. 
Applicant argues that the CVD method does not result in the formation of a film by a reaction of the mist or droplets on the base. p.6. 
Uhlenbrock discloses “the reaction gas can be selected from a wide variety of gases reactive with the pyrazolyl complexes, at least at a substrate surface under the conditions of chemical vapor deposition.” col. 4, ll. 44-47 (bolded for emphasis).
Note also that CVD is defined as “any process in which a thin solid film is formed on a substrate by the surface-mediated reaction of adsorbed precursors from the gas phase…[t]he term "surface-mediated" refers to the fact that the solid film is formed by a heterogeneous reaction occurring at the substrate surface.”  https://www.mks.com/n/cvd-physics.


    PNG
    media_image3.png
    882
    890
    media_image3.png
    Greyscale

Therefore the argument is not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712